DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 05/07/2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s arguments with respect to claims 1, 4, 6, 9-12, and 14-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1, 4, 6, 9-12, and 14-23 are pending.
Claims 1, 4, 6, 9-12, and 14-23 are rejected.
Claims 1, 6, and 9-11 are amended.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 9, 11, 14-17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haug (EP 2829482 A1) in view of Nelson (US 2009/0071108 A1), in further view of Johns (US 2007/0042887 A1), and in further view of Hauptmann (US 2017/0057678 A1, priority date of 05/08/2014).

Regarding claim 1, Haug teaches a method for three-dimensional shaping of flat material (See Fig 1 for the 3-dimensional shaping of a flat material {#2}), in particular material composed of natural fibers (See [0001] which describes that the sheet which is shaped is formed of natural fibers), the shaping comprising drawing the flat material using a deep-drawing piston and a die (See Fig 1 which depicts the flat material {#2} being drawn using a drawing piston {#3} and a die {#4}. See further ¶ [0035]), 
wherein a diameter of the deep-drawing piston plus a material thickness of the material to be deep-drawn corresponds to the diameter of the die (Fig 1 illustrates that the material is drawn through the die. Therefore, the diameter of the piston plus the material thickness must be at least equal to the diameter of the die),
wherein during shaping, the material is clamped between the die and a wrinkle holder (Fig 1 illustrates that the material {#2} is clamped between a holder {#5} and the die {#4} during the shaping. See at least ¶ [0035]), such that the material slides along in a targeted manner (See at least ¶ [0035]),
wherein the material is pressed through the die, partially or completely, during shaping (See Fig 1 that illustrates that the material is pressed through the die),
wherein the method forms a pot-shaped die-formed part that has a cylindrical, oval or angular side wall (Fig 1 illustrates that the die-formed part {#7} has a cylindrically-shaped side wall).
 wherein the method further comprises: shaping the die-formed part by means of a mold, wherein at least two conical sections are produced, filling the die-formed part, providing a lid for the die-formed part and sealing the die-formed part with the lid, wherein an edge of the die-formed part is shaped and/or bent during sealing.
	Nelson teaches wherein the method further comprises: shaping the die-formed part by means of a mold (See Fig 4 that illustrates that the die formed part {formed by the plunger #13} is further shaped by means of a mold {#10} and a second plunger {#14}).
The art of Nelson teaches a process for manufacturing spaces within a sheet of material (see Figs 1-5) to later be filled with a product. The process includes creating an initial contour within the material (See Fig 4, #21), then creating a second/final contour within the material (See Fig 4, #24). As described in ¶ [0068]-[0070] & [0080]-[0083], the shaping of the contours gradually instead of in a single step allows for a re-shaping of the initial contour (as described in [0069]) or allows for a reduction in the spring-back of the shaped film, or in other words, allows for a more permanent shaping (as described in [0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug to incorporate the teachings of Nelson to include further shaping the die-formed part with a mold with the motivation of providing a method of further shaping an initial contour in a die formed part such that the final-formed part can hold products within, as recognized by Nelson in paragraphs [0080]-[0083].
However, neither Haug nor Nelson teaches wherein at least two conical sections are produced.
(See at least Fig 4, #156 and #118 illustrating the two conical sections of a formed container. See further ¶ [0027] – [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug and Nelson to incorporate the teachings of Johns to include shaping the container of Haug as modified by Nelson to include a first and second conical section with the motivation of assisting in the crimping and forming of the rim and edge profile of the final product, as recognized by Johns in ¶ [0027], and to further assist in the sealing step of sealing the container with a lid.
	However, none of Haug, Nelson, or Johns teaches filling the die-formed part, providing a lid for the die-formed part and sealing the die-formed part with the lid, wherein an edge of the die-formed part is shaped and/or bent during sealing.
	Hauptman teaches filling the die-formed part (See Fig 6, illustrating the filling of a die-formed part {see ¶ [0043] - [0044]; step b}), providing a lid for the die-formed part and sealing the die-formed part with the lid (See at least ¶ [0043] - [0044] describing providing a lid for the part and sealing the part with the lid {see Fig 6, step c}), wherein an edge of the die-formed part is shaped and/or bent during sealing (See at least ¶ [0043] - [0044] describing the further shaping of the edge during a cutting process {see Fig 6, step d/e}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug, Nelson, and Johns to incorporate the teachings of Hauptmann to include the steps of filling, sealing, and cutting the container with the motivation of removing the formed, filled, and sealed container from the rest of the material to prepare the container for packaging or delivery, as recognized by Hauptmann in [0044].

Regarding claim 4, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above. Haug further teaches the method according to claim 1, wherein the die is configured as a plate (Fig 1 illustrates that the die is a plate), and wherein the plate has a thickness less than or equal to a shaping depth (Fig 1 illustrates that the thickness of the die is either less than or equal to the shaping depth).

Regarding claim 6, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above.
	However, Haug does not specifically teach the method according to claim 1, wherein the step of shaping by means of the mold causes the die-formed part to have different angles over horizontal expanse.
	Nelson teaches the method according to claim 5, wherein the step of shaping by means of the mold causes the die-formed part to have different angles over horizontal expanse (Fig 4 #22 illustrates the final contour of the formed part. As shown, the formed part has different angles over the horizontal expanse).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug to incorporate the teachings of Nelson to include further shaping the die-formed part with a mold with the motivation of providing a method of further shaping an initial contour in a die formed part such that the final-formed part can hold products within, as recognized by Nelson in paragraphs [0080]-[0083].

Regarding claim 9, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above.
	However, none of Haug, Nelson, or Johns specifically teach the method according to claim 1, wherein the lid is sealed on by means of a punch.
	Hauptmann teaches the method according to claim 1, wherein the lid is sealed on by means of a punch (See at least ¶ [0043] - [0044] describing that the lid is sealed onto the filled container via a punch {#31}. See further Fig 6, step c).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug, Nelson, and Johns to incorporate the teachings of Hauptmann to include the steps of filling, sealing, and cutting the container with the motivation of removing the formed, filled, and sealed container from the rest of the material to prepare the container for packaging or delivery, as recognized by Hauptmann in [0044].

Regarding claim 11, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above.
However, none of Haug, Nelson, or Johns specifically teach the method according to claim 1, wherein the die-formed part is trimmed during the step of sealing.
	Hauptmann teaches the method according to claim 1, wherein the die-formed part is trimmed during the step of sealing (See Fig 6, step d wherein the formed, filled, and sealed container is trimmed. See further ¶ [0043] - [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug, Nelson, and Johns to incorporate the teachings of Hauptmann to include the steps of filling, sealing, and cutting the container with the 

Regarding claim 14, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above. Haug further teaches the method according to claim 1, wherein the die has a thickness that is less than or equal to a deep-drawing height (Fig 1 illustrates that the thickness of the die is either less than or equal to the shaping depth).

Regarding claim 15, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above. Haug further teaches the method according to claim 14, wherein an apparatus is used (See Fig 1, #1) comprising the die (See Fig 1, #4) and the deep-drawing piston (See Fig 1, #3), wherein the apparatus further comprises a counter-punch (See Fig 1, #6).

Regarding claim 16, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above.
However, Haug does not specifically teach the method according to claim 15, wherein the apparatus further comprises a mold for accommodating the die-formed part, and a shaping punch having a conical shape having at least one slant.
	Nelson teaches the method according to claim 15, wherein the apparatus further comprises a mold for accommodating the die-formed part, and a shaping punch having a conical shape having at least one slant (See Fig 4 which illustrates that the die formed part {formed by the plunger #13} is further shaped by means of a mold {#10} and a second plunger {#14}. Fig 4 illustrates the second plunger {#14}, the shaping punch, has a conical shape with at least one slant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug to incorporate the teachings of Nelson to include further shaping the die-formed part with a mold with the motivation of providing a method of further shaping an initial contour in a die formed part such that the final-formed part can hold products within, as recognized by Nelson in paragraphs [0080]-[0083].

Regarding claim 17, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above.
However, Haug does not specifically teach the method according to claim 16, wherein the shaping punch has a slant such that an edge of the die-formed part slides along the edge during shaping, wherein the slant has an angle relative to horizontal of about 20°.
Nelson teaches the method according to claim 16, wherein the shaping punch has a slant such that an edge of the die-formed part slides along the edge during shaping (Figs 4 and 5 illustrates that the shaping punch {14} forms the part, and during formation, the part slides along the contour of the shaping punch), wherein the slant has an angle relative to horizontal of about 20° (Fig 4 and 5 illustrate that the slant of the shaping punch is about 20° relative to the horizontal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug to incorporate the teachings of Nelson to include further shaping the die-formed part with a mold with the motivation of providing a 

Regarding claim 19, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above. 
However, none of Haug, Nelson, or Johns specifically teach the method according to claim 15, wherein the apparatus further comprises a cutting device.
	Hauptmann teaches the method according to claim 15, wherein the apparatus further comprises a cutting device (See Fig 6, step d wherein a cutting device {#32} is provided with a shaping and molding apparatus {#6}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug, Nelson, and Johns to incorporate the teachings of Hauptmann to include the steps of filling, sealing, and cutting the container with the motivation of removing the formed, filled, and sealed container from the rest of the material to prepare the container for packaging or delivery, as recognized by Hauptmann in [0044].

Regarding claim 23, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above. Haug further teaches the method according to claim 15, wherein the apparatus further comprises a moistening device and/or a heating device for the material being shaped (See at least [0015] that describes the inclusion of a moistening device).

Claims 10, 18, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haug in view of Nelson, Johns, and Hauptmann; in further view of Joensson (US 5,606,847), and in further view of Wneck (US 2010/0323864 A1).

Regarding claim 10, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above.
	However, none of Haug, Nelson, Johns, or Hauptmann specifically teach the method according to claim 1, wherein the die-formed part is held in the mold during the step of sealing.
	Joensson teaches the method according to claim 1, wherein the die-formed part is held in the mold during the step of sealing (Figs 3 and 4 illustrate that the filled part is held in a mold during the step of sealing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug in view of Nelson, Johns, and Hauptmann to incorporate the teachings of Joensson to include a device for holding the container within a mold during the sealing step to prevent issues during sealing, such as splashing of contents as described by Joensson in col 1 line 4 – col 2 line 45.

Regarding claim 18, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above.
	However, none of Haug, Nelson, Johns, or Hauptmann specifically teach the method according to claim 15, wherein the apparatus further comprises a sealing mold and a sealing punch, wherein a size of the sealing mold and of the sealing punch are coordinated with one another.
(Figs 3 and 4 illustrate the stamping out of a lid for the filled part. See at least page 5, line 62 through page 6, line 46 for a detailed description of the filling and sealing operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug in view of Nelson, Johns, and Hauptmann to incorporate the teachings of Joensson to include a device for holding the container within a mold during the sealing step to prevent issues during sealing, such as splashing of contents as described by Joensson in col 1 line 4 – col 2 line 45.

Regarding claim 20, Haug, Nelson, Johns, Hauptmann, and Joensson teach all of the elements described above.
	However, none of Haug, Nelson, Johns, Hauptmann, or Joensson specifically teach the method according to claim 18, wherein the sealing mold is mounted in movable manner, and is configured to be pressed down against a spring.
	Wneck teaches the method according to claim 18, wherein the sealing mold is mounted in movable manner, and is configured to be pressed down against a spring (Fig 7 illustrates that a mold {#9} is mounted in a moveable manner to be pressed against a spring {Fig 6, #31}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug, Nelson, Johns, Hauptmann, and Joensson to incorporate the teachings of Wneck to include a mold supported by a spring with the 

Regarding claim 21, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above.
	However, none of Haug, Nelson, Johns, or Hauptmann specifically teach the method according to claim 15, wherein the method according to claim 18, wherein the sealing mold and the sealing punch have a contour that is configured to further shape, press and/or bend at least one edge of the die-formed part.
	Joensson teaches the method according to claim 18, wherein the sealing mold and the sealing punch have a contour that is configured to further shape, press and/or bend at least one edge of the die-formed part (See at least page 5, line 62 through page 6, line 46 for a detailed description of the filling and sealing operation. During the sealing operation, the edge of the formed and filled part must be at least shaped in some way to adhere to the lid).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug in view of Nelson, Johns, and Hauptmann to incorporate the teachings of Joensson to include a device for holding the container within a mold during the sealing step to prevent issues during sealing, such as splashing of contents as described by Joensson in col 1 line 4 – col 2 line 45.

Regarding claim 22, Haug, Nelson, Johns, Hauptmann, and Joensson teach all of the elements described above.
 the method according to claim 18, wherein the apparatus further comprises spring arrangements or controllers that are configured for limiting a press-down force during closing of the die-formed part with a lid.
	Wneck teaches the method according to claim 18, wherein the apparatus further comprises spring arrangements or controllers that are configured for limiting a press-down force during closing of the die-formed part with a lid (Fig 7 illustrates that a mold {#9} is mounted in a moveable manner to be pressed against a spring {Fig 6, #31}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug, Nelson, Johns, Hauptmann, and Joensson to incorporate the teachings of Wneck to include a mold supported by a spring with the motivation of providing support to the mold from the base plate thus limiting the force experienced by the mold, as described by Wneck in [0021].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haug in view of Nelson, Johns, Hauptmann; and in further view of Wneck.

Regarding claim 12, Haug, Nelson, Johns, and Hauptmann teach all of the elements described above.
However, none of Haug, Nelson, Johns, or Hauptmann specifically teach the method according to claim 11, wherein the mold is mounted in a movable manner and is configured to be pressed down against a spring.
(Fig 7 illustrates that a mold {#9} is mounted in a moveable manner to be pressed against a spring {Fig 6, #31}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haug, Nelson, Johns, and Hauptmann to incorporate the teachings of Wneck to include a mold supported by a spring with the motivation of providing support to the mold from the base plate thus limiting the force experienced by the mold, as described by Wneck in [0021].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731